United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
FEDERAL DEPOSIT INSURANCE
CORPORATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0022
Issued: August 18, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 7, 2020 appellant, through counsel, filed a timely appeal from an August 14,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most
recent merit decision was an August 3, 2017 decision of the Board, which became final 30 days
after issuance, and is not subject to further review.2 As there was no merit decision issued by
OWCP within 180 days from the filing of this appeal, pursuant to the Federal Employees’
Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this case.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d).

3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances set forth in
the Board’s prior decision and order are incorporated herein by reference. The relevant facts are
as follows.
On June 9, 2015 appellant, then a 57-year-old financial analyst, filed a traumatic injury
claim (Form CA-1) alleging that on February 20, 2015 he tripped on a strip of concrete when
walking between the first and second floors of the employing establishment parking garage and
“flew” forward, head first, into a concrete staircase, while in the performance of duty. He alleged
that, as a result, he sustained a large bruise on his upper right arm and skinned both knees.
Appellant also experienced a sore right thigh, forearm cramps, soreness in his back, and tingling
in his right hand and fingers.
After initial development, by decision dated July 28, 2015, OWCP denied appellant’s
claim, finding that he had not established that the February 20, 2015 incident occurred as alleged.
Appellant was also advised that he had not submitted any medical evidence containing a medical
diagnosis causally related to the alleged incident.
On June 7, 2016 appellant, through counsel, requested reconsideration and submitted
additional evidence in support of his request.
By decision dated August 24, 2016, OWCP denied modification of the July 28, 2015
decision. It found that appellant had not responded to its June 25, 2015 letter to establish the
factual component of his claim.
On October 20, 2016 appellant, through counsel, appealed to the Board. By decision dated
August 3, 2017,5 the Board affirmed OWCP’s August 24, 2016 decision, as modified. The Board
found that the evidence submitted was sufficient to establish that the incident occurred as alleged.
However, the Board found that appellant had not submitted sufficient medical evidence to establish
that the accepted employment incident caused or contributed to a diagnosed medical condition and
resultant employment injury.
OWCP subsequently received additional medical evidence.

4

Docket No. 17-0086 (issued August 3, 2017); Order Remanding Case, Docket No. 19-1957 (issued
June 22, 2020).
5

Id.

2

In reports dated March 1 and April 7, 2016, Dr. Michael E. Goldsmith, a Board-certified
orthopedic surgeon, reviewed diagnostic testing, provided examination findings, and diagnosed
low back pain, lumbar region intervertebral disc degeneration, and status post lumbar fusion.
On August 7, 2018 appellant, through counsel, requested reconsideration. The following
evidence was submitted in support of his request.
In a report dated November 3, 2015, Dr. Goldsmith related that appellant was seen that day
for bilateral leg and low back pain. In his report, he provided examination findings, reviewed
diagnostic tests, and detailed a history of injury, noting that appellant developed severe right leg
pain following a fall in February 2015. Dr. Goldsmith diagnosed lumbago and lumbar
pseudarthrosis and spinal stenosis.
A February 15, 2016 operative report from Dr. Goldsmith, diagnosed lumbar
pseudarthrosis with L4-5 and L5-S1 degenerative disc disease. Appellant underwent surgery
wherein L4-S1 hardware was removed followed by posterior L5-S1 spinal fusion.
In an October 24, 2017 report, Dr. Goldsmith noted that appellant was seen for complaints
of neck pain. He noted a 1995 motor vehicle accident and that appellant complained of increased
neck discomfort while clearing rocks on September 10, 2016. Examination and diagnostic test
findings and medical history were detailed. Dr. Goldsmith diagnosed cervical spinal stenosis,
cervical disc degeneration, and cervical disc displacement.
In reports dated February 20 and March 20, 2018, Dr. Goldsmith, diagnosed low back pain,
cervical disc degeneration with spinal stenosis, cervical disc displacement, cervicalgia, peripheral
neuropathy, and two years status post lumbar fusion. He detailed appellant’s medical history,
reviewed diagnostic tests, and provided examination findings.
By decision dated August 1, 2019, OWCP denied modification, finding that the medical
evidence of record was insufficient to establish causal relationship between the diagnosed medical
conditions and the accepted February 20, 2015 employment incident.
On September 24, 2019 appellant, through counsel, filed an appeal with the Board. By
order dated June 22, 2020, the Board set aside the August 1, 2019 decision, finding that OWCP
erroneously applied the standard of review for timely requests for reconsideration.6 The Board
remanded the case for application of appropriate standard for untimely requests for
reconsideration.
By decision dated August 14, 2020, OWCP denied appellant’s August 7, 2018 request for
reconsideration finding that it was untimely filed and failed to demonstrate clear evidence of error.

6

Supra note 4.

3

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.7 This discretionary authority, however, is subject to certain restrictions.8 OWCP’s
regulations establish a one-year time limitation for requesting reconsideration, which begins on
the date of the original OWCP merit decision.9 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.10 Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the
integrated Federal Employees’ Compensation System (iFECS).11 Imposition of this one-year
filing limitation does not constitute an abuse of discretion.12
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.13 If a request for
reconsideration demonstrates clear evidence of error, OWCP will reopen the case for merit
review.14
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP.15 The evidence must be positive, precise, and explicit, and must
manifest on its face that OWCP committed an error.16 Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error.17 It is not enough merely to demonstrate that the evidence could be construed
7

Supra note 3 at § 8128(a); see P.A., Docket No. 20-0061 (issued January 29, 2021); B.W., Docket No. 19-0626
(issued March 4, 2020); Y.S., Docket No. 08-0440 (issued March 16, 2009).
8

20 C.F.R. § 10.607(a).

9

Id. at § 10.607(a); T.T., Docket No. 19-1624 (issued October 28, 2020); V.G., Docket No. 19-0038 (issued June 18,
2019); J.W., Docket No. 18-0703 (issued November 14, 2018); Alberta Dukes, 56 ECAB 247 (2005).
10

J.W., id.; Robert F. Stone, 57 ECAB 292 (2005).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

12

A.M., Docket No. 20-0143 (issued October 28 2020); S.T., Docket No. 18-0925 (issued June 11, 2019); E.R.,
Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB 104 (1989).
13
See supra note 8 at § 10.607(b); G.B., supra note 6; M.H., Docket No. 18-0623 (issued October 4, 2018);
Charles J. Prudencio, 41 ECAB 499 (1990).
14

Y.J., Docket No. 18-0495 (issued December 10, 2019); L.C., Docket No. 18-1407 (issued February 14, 2019);
M.L., Docket No. 09-0956 (issued April 15, 2010); supra note 8 at § 10.607(b); supra note 11 at Chapter 2.1602.5
(February 2016).
15

P.A., supra note 7; W.H., Docket No. 20-0395 (issued October 23, 2020); S.T., supra note 12; Darletha Coleman,
55 ECAB 143 (2003); Dean D. Beets, 43 ECAB 1153 (1992).
16

Y.J., supra note 6; R.C., Docket No. 18-1441 (issued October 21, 2019); S.T., supra note 12.

17
P.A., supra note 7; L.B., Docket No. 19-0635 (issued August 23, 2019); V.G., supra note 9; Leon J. Modrowski,
55 ECAB 196 (2004).

4

so as to produce a contrary conclusion.18 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.19 To demonstrate
clear evidence of error, the evidence submitted must not only be of sufficient probative value to
create a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision.20 The Board makes an independent
determination of whether a claimant has demonstrated clear evidence of error on the part of OWCP
such that it abused its discretion in denying merit review in the face of such evidence.21
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.22 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons.23 The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.24
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the timeliness
of appellant’s August 7, 2018 reconsideration request as the Board considered the evidence
relative to that issue in the June 22, 2020 order. Findings made in prior Board decisions and orders
are res judicata absent any further review by OWCP, under section 8128 of FECA.25

18
P.A., supra note 7; W.H., supra note 15: V.G., supra note 9; see E.P., Docket No. 18-0423 (issued September 11,
2018); Leona N. Travis, 43 ECAB 227 (1991).
19

P.A., supra note 7; L.B., supra note 17; V.G., supra note 9; see E.P., id.; Nelson T. Thompson, 43 ECAB
919 (1992).
20

D.G., Docket No. 18-1038 (issued January 23, 2019); Leon D. Faidley, Jr., supra note 12.

21
I.A.¸ Docket No. 19-1910 (issued September 29, 2020); W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y.,
Docket No. 18-0693 (issued December 7, 2018).
22

Supra note 3 at § 8124(a).

23

Supra note 2 at 10.126.

24
K.W., Docket No. 19-0808 (issued April 2, 2020); L.M., Docket No. 13-2017 (issued February 21, 2014);
D.E., Docket No. 13-1327 (issued January 8, 2014); L.C., Docket No. 12-0978 (issued October 26, 2012); Federal
(FECA) Procedure Manual Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013) (all decisions should
contain findings of fact sufficient to identify the benefit being denied and the reason for the disallowance).
25

C.M., Docket No. 19-1211 (issued August 5, 2020); J.T., Docket No. 18-1757 (issued April 19, 2019).

5

On August 13, 2020 OWCP summarily denied appellant’s request for reconsideration
without complying with the review requirements of FECA and its implementing regulations.26 As
noted above, section 8124(a) of FECA provides that OWCP shall determine and make a finding
of fact and make an award for or against payment of compensation.27 Its regulations at 20 C.F.R.
§ 10.126 provide that the decision of the Director of OWCP shall contain findings of fact and a
statement of reasons.28 As well, OWCP’s procedures provide that the reasoning behind OWCP’s
evaluation should be clear enough for the reader to understand the precise defect of the claim and
the kind of evidence which would overcome it.29 In the August 14, 2020 decision, OWCP denied
appellant’s August 7, 2018 reconsideration request, finding it was untimely filed as it was received
more than a year following the most recent merit decision, which was a Board decision dated
August 3, 2017, but failed to analyze the evidence or argument as to whether it was sufficient to
demonstrate clear evidence of error. It noted that new medical evidence accompanied appellant’s
reconsideration request and summarily concluded that the evidence failed to establish clear
evidence of error. However, OWCP did not review the evidence submitted following its last merit
review and did not make findings explaining the basis of its decision. As such, the Board is
precluded from reviewing this decision.
The Board will therefore set aside OWCP’s August 14, 2020 decision and remand the case
for findings of fact and a statement of reasons, to be followed by an appropriate decision on
appellant’s untimely reconsideration request.
CONCLUSION
The Board finds that the case is not in posture for decision.

26
See Order Remanding Case, Docket No. 20-0859 (issued November 20, 2020); Order Remanding Case, C.G.,
Docket No. 20-0051 (issued June 29, 2020); Order Remanding Case, T.P., Docket No. 19-1533 (issued April 30,
2020); see also 20 C.F.R. § 10.607(b).
27

Supra note 22.

28

Supra note 23.

29

Supra note 24 at Chapter 2.1400.5.

6

ORDER
IT IS HEREBY ORDERED THAT the August 14, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 18, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

